Case 2:19-cv-00715-SPC-MRM Document 20 Filed 06/02/20 Page 1 of 2 PageID 1696



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 CHARLES EDWARD JAMES,

                   Plaintiff,

 v.                                                          Case No.: 2:19-cv-715-FtM-38MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

                 Defendant.
                                                  /

                                                 ORDER1

         Before the Court is Defendant Commissioner of Social Security’s Unopposed

 Motion for Entry of Judgment with Remand (Doc. 19). The Commissioner believes that

 a remand is appropriate to allow the administrative law judge (“ALJ”) to do the following:

                 evaluate the opinions provided by treating physician Kenneth
                 Gold, M.D., and VA disability determination; re-consider the
                 severity, onset, and limiting effects of the claimant’s post-
                 traumatic stress disorder using the special technique set forth
                 in 20 C.F.R. § 404.1520a; re-assess the residual functional
                 capacity assessment; as warranted, obtain supplemental
                 evidence from a vocational expert to clarify the effect of the
                 assessed limitations on the claimant’s ability to perform other
                 work in the national economy; take any further action to
                 complete the administrative record; and issue a new decision.

 (Doc. 19 at 1). Plaintiff does not oppose the Motion.

         Under 42 U.S.C. § 405(g), the Court has the power to enter judgment, reversing

 and remanding a social security case for rehearing. See also Shalala v. Schaefer, 509




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00715-SPC-MRM Document 20 Filed 06/02/20 Page 2 of 2 PageID 1697



 U.S. 292, 296-98 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 101-02 (1991). Given the

 parties’ representations and agreement on the matter, the Court grants the Motion and

 remands for further proceedings. See Morgan v. Astrue, No. 2:11-cv-615-FtM-29SPC,

 2012 WL 695840, at *1 (M.D. Fla. Mar. 1, 2012).

       Accordingly, it is now

       ORDERED:

       1. Defendant’s Unopposed Motion for Entry of Judgment with Remand (Doc. 19)

          is GRANTED.

       2. Defendant’s decision denying benefits is REVERSED and this case is

          REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further

          proceedings.

       3. The Clerk is DIRECTED to enter judgment, terminate all deadlines or pending

          motions, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 2nd day of June, 2020.




 Copies: All Parties of Record




                                           2
